Case 7:18-mj-02349 Document 1 Filed in TXSD on 11/14/18 Page 1 of 1

AO 91 (Rev S/Ol) CriminalComplainl

 

United States District Court

SOUTHERN DISTRICT OF . ` TEXAS
McALLEN DIVISION

 

UNITED STATES OF AMERICA
V.

Nexar Lopez~Nava

|AE YOB: 1 995
Mexico
(Name and Address of Defendant)

 

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belicf. On or about November11, 2018 . in Hidalqo COunty, in

the Southern District of Texas
(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter

was found near Mission, Texas, within the Southern District ofTexas, the Attorney General of the United States and/or the Secretary
of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of'l`itle 8 United States Code, Section(s) 1326 (Fe|ony)
l further state that I am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

 

Nexar Lopez-Nava was encountered by Border Patrol Agents near Mission>, Texas on November 12, 2018. The investigating Agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on November 11, 2018 near Hidalgo, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on November 07, 2018, through El Paso, Texas. Prior to Deportation/Exclusion the
Defendant was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary
of Homeland Security. On October 2, 2018, the Defendant was convicted of 8 USC 1326 Being found in the United States after
previous deportation and was sentenced to three (3) months and fifteen (15) days confinement

 

 

 

Continued on the attached sheet and made a part ofthis complaint []Yes lNo
57 fL
Sworn to before me and subscribed in my presence, Signature of Complainant
November ‘Ql 2018 Claudia Garcia ¢Z ’ Senior Patrol Agent
Scott J. Hacker , U.S. Nlagistrate Judge

 

   

 

Name and Tit|e of Judicial Officer r of Judicial Officer

